         Case 1:17-cv-00273-LAP Document 93 Filed 03/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIANHUA WENG, et al.,

                      Plaintiffs,
                                               No. 17-CV-273 (LAP)
-against-
                                                       ORDER
KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendants’ motion for Rule 11

sanctions and dismissal of the action.          (See dkt. nos. 91-92.)

In light of the fact that a jury trial in this matter is

scheduled to begin on March 10, any opposition to the motion

shall be filed no later than 5:00 p.m. on March 4, and any reply

no later than 5:00 p.m. on March 5.

SO ORDERED.

Dated:       March 2, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
